DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 4/29/2021 in which claims 1, 7, 10-18 have been amended. Claims 9 and 19 are canceled. 
Response to Arguments
Regarding the claim objections, the applicant has amended the respective claims to correct the minor informalities; accordingly, the objections are withdrawn.
Regarding the rejections under 35 USC 112b, the applicant stated in their remarks that claims 2 and 12 were amended for clarity however no such amendment was made to the claims on the record submitted 19 April 2021. Accordingly, the rejections are maintained.
Regarding the rejections under 35 USC 101, the applicant has argued that “the claimed steps, as recited in base claims 1 and 10, have been amended and now require the execution of the method's steps by a computer. Further, claim 11 is directed to a system that requires a processing circuitry and a memory. As such, the claimed invention, as recited in claims 1, 10, and 11, cannot, as a result, be performed in the human mind.” The examiner respectfully disagrees, “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” See MPEP 2106.05(f)
The applicant has further argued that “The claim further requires generating the plans in real-time, i.e., a second flight plan is generated in real-time during execution of a first flight plan. Again, a mental process cannot be equated to the claimed features, as human mind cannot provide such efficient real time processing.” The examiner respectfully disagrees, executing a current flight plan while concurrently identifying maneuvers or considering a separate flight plan to intercept another aircraft is 
Regarding the rejections under 35 USC 103, the applicant has argued that the term “ready-to-launch” in the primary reference Abershitz suggests the system does not generate a flight plan “upon receipt of the entry indicator”. The examiner respectfully traverses, it is unclear to the examiner how the applicant has drawn their conclusion. It is also unclear to the examiner what point is argued when stating “The reference teaches away from the claimed features, as Abershitz either requires pre-programing the flight plan or providing a plan after the lunching the UAV.” Save for providing the flight plan to the UAV “during” launch, providing the flight plan before or after launch are the only other possible time frames at which the vehicle could be provided with instruction. The reference teaches, as stated in the non-final office action page 7: “deploying at least one –ready-to-launch  UAV to said target zone responsive to receiving said infiltration information”; this directly corresponds to the claimed limitation of generating a flight plan “upon receipt of the entry indicator”. 
The applicant has further argued that claim 1 now recites “fly within a predefined distance from the second vehicle” and this feature is not found in Abershitz. The examiner respectfully disagrees, Abershitz teaches in Paragraph 79: “The target zone may represent a zone containing the range probability of the target being located there, and optionally taking into account the range of the detection equipment of the UAV.” This target zone, defined by a distance threshold of probable location and sensor range, is interpreted to correspond to the “predefined threshold” of the instant claim 1.
The applicant has further argued that neither Kilian nor Abershitz, alone or in combination teach the real time computation of the second flight plan “by the computer and providing such a plan to the vehicle”. The examiner disagrees, Paragraph [0122] of Abershitz states that the UAV may have the flight plan up-loaded to it “after launch via suitable data-link”. The cited portions of Kilian in the previous 
The applicant has further argued that “any motivation is irrelevant at least because the references do not teach all of the claim features.” The examiner disagrees, the cited references do, as shown above and in the previous office action, teach all of the claimed features.
The applicant has further argued that “a person having ordinary skill in the art would not be motivated to modify two complex and different systems to reach the solution provided by the claimed invention. Further, such combination would require an aerial station to determine a flight plan.” The examiner respectfully disagrees; where computation is conducted, whether on the vehicle, off the vehicle, on a ground station, or on an aerial station, are all obvious variations. As stated in the non-final office action page 8, Kilian and Abershitz are analogous art because they both generally relate to the intercepting of hostile targets with unmanned aerial vehicles. 
The applicant has further argued that claims 10 and 11 recite claim elements different from claim 1 and must be separately examined on the merits. The examiner disagrees, while claims 10 and 11 are directed to a non-transitory computer readable medium and a system, they are operative to perform the method of claim 1 without substantially more than recitation of generic computer components. Accordingly, all 103 rejections are maintained and only updated to reflect the newly entered amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is meant by the term “time pointer”. Clarification is required. For the purposes of art rejection, the term is understood by the examiner to mean a timestamp or something of the like. Claim 12 recites the same term and is rejected using the same rational.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 & 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements are considered to be mental process steps:
generating, by a computer, based on an a received entry indicator, upon receipt of the entry indicator, a first flight plan for the first vehicle, wherein the entry indicator indicates entrance of a second vehicle into a protected area, wherein the first flight plan is programmed to command the first vehicle to collect at least two multimedia content elements showing the second vehicle and to fly within a predefined distance from the second vehicle;
generating, by the computer, based on the at least two multimedia content elements collected by the first vehicle and at least one set of predetermined multimedia content elements showing known hostile vehicles, at least one hostility indicator analytic, wherein the at least one hostility indicator analytic includes at least a speed and a direction of the second vehicle;
generating, by the computer, based on the at least one hostility indicator analytic, a second flight plan for the first vehicle, wherein the second flight plan is programmed to command the first vehicle to intercept the second vehicle using the first vehicle, wherein the second flight plan is generated in real-time during execution of the first flight plan.
The identified claim limitations, as drafted, are steps that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitations of generating are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a)(2) III B-D
Under Step 2A Prong 2:
The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a computer to generate flight plans and a hostility indicator analytic. 

Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible.

	Claims 2-4 & 6-8, further define the mental process steps of claim 1. They do not further incorporate abstract ideas into a practical application. They do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

	Claim 5 further defines the mental process steps of claim 1, it further recites:
  receiving the entry indicator from an indication system
This “receiving from a system” step is recited at a high level of generality (i.e. as a general means of receiving information), and amounts to mere data manipulation or post-solution displaying, which are forms of insignificant extra-solution activity. Therefore, it does not recite additional elements that are sufficient to amount to significantly more than the judicial exception. It does not further incorporate the abstract idea into a practical application. Therefore, the claim is not patent eligible.

Regarding claims 10 & 11, they are rejected on the basis that they are encompassed in scope by the previously rejected claim 1, simply reciting the implementation of generic computer components. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 10 & 11 are not patent eligible.

Regarding claims 12-19, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 2-9, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 & 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abershitz; Abraham et al. (USPGPUB No. 20120210853) in view of Kilian; James C. et al. (US Patent No. 9,085,362).
Regarding claim 1, Abershitz taught:
A method for flight planning for a first vehicle, comprising: generating, by a computer, based on an a received entry indicator, upon receipt of the entry indicator, a first flight plan for the first vehicle, wherein the entry indicator indicates entrance of a second vehicle into a protected area, (Abershitz, Paragraphs 8-10: "According to a first aspect of the invention there is provided a method for guarding a perimeter, comprising: (a) providing infiltration information of an actual or suspected infiltration at a target zone associated with said perimeter by at least one infiltration agent; (b) deploying at least one ready-to-launch UAV to said target zone responsive to receiving said infiltration information;" Further, “said non-human agent may be taken from the group of: non-authorized UAV,")
wherein the first flight plan is programmed to command the first vehicle to collect at least two multimedia content elements showing the second vehicle; (Abershitz, Paragraph 24: "Wherein said UAV comprises a suitable sensor configured for providing image data or other sensor data within a field of view," Further, "comprises remotely flying said UAV to said target zone, receiving said image data or said other sensor data generated by said UAV of the target zone, and identifying nature of said infiltration agent in step (I) from said image data or said other sensor data" The examiner interprets “image data or said other sensor data” to correspond to the claimed at least two multimedia content elements)
and to fly within a predefined distance from the second vehicle (Paragraph 79: “The target zone may represent a zone containing the range probability of the target being located there, and optionally taking into account the range of the detection equipment of the UAV.” This target zone, defined by a distance threshold of probable location and sensor range, is interpreted to correspond to the “predefined distance”)
generating, by the computer, based on the at least two multimedia content elements collected by the first vehicle and at least one set of predetermined multimedia content elements showing known hostile vehicles, at least one hostility indicator analytic, (Abershitz, Paragraph 24: “comprises remotely flying said UAV to said target zone, receiving said image data or said other sensor data generated by said UAV of the target zone, and identifying nature of said infiltration agent in step (I) from said image data or said other sensor data" Further, Paragraph 32:  “wherein in step (I), said nature is identified as being unwanted, hostile and/or dangerous.")

Though it could be reasonably deduced, Abershitz does not specifically teach:
wherein the at least one hostility indicator analytic includes at least a speed and a direction of the second vehicle; and generating, by the computer, based on the at least one hostility indicator analytic, a second flight plan for the first vehicle, wherein the second flight plan is programmed to command the first vehicle to intercept the second vehicle using the first vehicle, 
wherein the second flight plan is generated in real-time during execution of the first flight plan.
Kilian, in the same field of endeavor, teaches:
wherein the at least one hostility indicator analytic includes at least a speed and a direction of the second vehicle; and generating, based on the at least one hostility indicator analytic, a second flight plan for the first vehicle, wherein the second flight plan includes intercepting the second vehicle using the first vehicle. (Kilian Column 10 Lines 13-24: ”A pursuing state 907 occurs when the predator UAV has detected a threat UAV and takes action to begin closing in on the threat UAV. The detection may occur through sensors located within the predator UAV, or as discussed above, the predator UAV may receive a communication signal from another cooperating UAV which senses the threat UAV and informs the predator UAV of the detected threat. Based on the information collected by the detection sensors, the location, speed and other characteristics of the threat UAV are determined and flight control and operations for the predator UAV are implemented to pursue and overtake the detected threat UAV.”
wherein the second flight plan is generated in real-time during execution of the first flight plan. (Kilian Column 8 Lines 11-14: "When the threat is initially detected, a hunter UAV may be transitioned into a predatory mode. While operating in predatory mode, the UAV tracks and homes in on a detected threat UAV" Further Column 10 Lines 25-37: "Patrolling state 909 refers to a state in which the predator UAV is patrolling an area of interest attempting to detect a threat UAV. While patrolling, onboard sensors within the predator UAV are actively processing information in an attempt to detect a potential threat. When a potential threat is detected…processing circuitry in the predator UAV analyzes the detected data in an attempt to identify the potential threat as benign or not benign, and whether the potential threat is a target or a non-target object. Based on the analysis, flight and payload control measures are invoked to control the actions of the predator UAV appropriately for the determined situation." While patrolling, equivalent to a first flight plan, a target is identified and flight control measures, i.e. a second flight plan, is determined and invoked all in real-time by essence that the vehicle is continuously flying)
Kilian and Abershitz are analogous art because they both generally relate to the intercepting of hostile targets with unmanned aerial vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of guarding a perimeter and tracking down a target with UAVs from Abershitz with the interception and neutralization teachings of Kilian to create an effective “counter measure designed to detect, destroy, and deny threat UAVs” (Kilian: Column 3 Lines 14-17)  

Regarding claim 2
wherein the at least one hostility indicator analytic further includes at least one of: at least one location pointer, at least one time pointer, at least one movement pattern of the second vehicle, and at least one visual characteristic of the second vehicle.  (Abershitz Paragraphs 14-15: "tracking at least one said homed-onto infiltration agent via said at least one UAV and providing data corresponding to a location of said homed-onto infiltration agent")

Regarding claim 3, Abershitz in combination with Kilian teaches the method of claim 1, Abershitz further teaches:
further comprising: determining, based on the at least one hostility indicator analytic, whether the second vehicle is a hostile vehicle, (Abershitz Paragraphs 32-33: "wherein in step (I), said nature is identified as being unwanted, hostile and/or dangerous. (O) Wherein said data corresponding to said nature in step (I) includes incriminating evidence relating to said nature of said infiltration agent or of said infiltration thereby.")
wherein the second flight plan is generated when the second vehicle is a hostile vehicle.  (Abershitz Paragraphs 28-29: "speed-launching a plurality of said ready-to-launch UAV, each to a different respective start location in said target zone, responsive to receiving said infiltration information, and searching a respective portion of said target zone for said infiltration agent. (K) Regarding feature (J), wherein at least one of said plurality of said launched UAV's is homed on said infiltration agent" By essence of a second plurality of UAVs be launched and homed on the infiltration agent, at least a second flight plan is generated in response to the hostile nature being identified.)

claim 4, Abershitz in combination with Kilian teaches the method of claim 1, Abershitz further teaches:
wherein the second flight plan is generated based further on a type of the first vehicle.  (Abershitz Paragraph 130: "In yet other variations of this embodiment, each launcher may be different from the other launchers, in terms of type of launching systems provided, and/or in terms of the type of UAV launched by each housing 310 of the launcher, and/or in terms of the number of launch housings 310 per launcher 300, and so on. Accordingly, the radius of operation R associated with each launcher 300 may be different from one another between the different launchers 300." It is inherent that any flight planned developed for a UAV would be adapted for that type of UAV being used

Regarding claim 5, Abershitz in combination with Kilian teaches the method of claim 1, Abershitz further teaches:
further comprising: receiving the entry indicator from an indication system, wherein the indication system is at least one of: a radar system, an acoustic detection system, and a machine vision system.  (Abershitz Paragraph 114: "the control center 200 comprises a suitable detection system 270 (which may comprise, for example, a suitable radar system and/or a suitable ground based electro optic system) operatively connected thereto for detecting a target T within a particular radius of operation, around the control center 200 and/or around one or more additional zones,")

Regarding claim 6
wherein the first vehicle is any of: an unmanned aerial vehicle, a remote-piloted vehicle, and a drone.  (Abershitz Paragraph 10: "deploying at least one ready-to-launch UAV to said target zone responsive to receiving said infiltration information")

Regarding claim 7, Abershitz in combination with Kilian teaches the method of claim 1, Abershitz further teaches: 
wherein each multimedia content element is any of: an image, a graphic, a video stream, a video clip, a vide frame, a photograph, and an image of signals. (Abershitz Paragraph 24: "Wherein said UAV comprises a suitable sensor configured for providing image data or other sensor data within a field of view, and step (c) comprises remotely flying said UAV to said target zone, receiving said image data or said other sensor data generated by said UAV of the target zone, and identifying nature of said infiltration agent in step (I) from said image data or said other sensor data.")

Regarding claim 8, Abershitz in combination with Kilian teaches the method of claim 1, Abershitz further teaches: 
wherein the protected area is defined with respect to at least one of: a geographic location pointer and a distance, an array of geographic location pointers, and a three-dimensional space.  (Abershitz Paragraph 36: "Wherein said perimeter comprises fence, wall or line circumscribing an installation, a group of buildings, a complex, or a geographical zone" A line circumscribing a geographical zone is interpreted to anticipate a three-dimensional space.)
Regarding claims 10 & 11, they are rejected on the basis that they are encompassing in scope of the previously rejected claim 1.
claims 12-18, they are rejected on the basis that they are encompassing in scope of the previously rejected claims 2-8, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.W.V./               Examiner, Art Unit 3662        


/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662